Justice HECHT,
dissenting from the issuance of an Order with opinions to follow.
The trial court denied Jane Doe’s application for authorization to have an abortion without telling her parents, and the court of appeals affirmed without opinion. This Court reversed and remanded the case for a further hearing. In re Doe, 19 S.W.3d 249 (Tex.2000). The trial court immediately conducted a second hearing and again denied Doe’s application, issuing more specific findings as this Court directed. Again the court of appeals affirmed, this time indicating that it would issue an opinion as permitted by Rule 3.3(e)(2)(A) of the Parental Notification Rules. Doe appealed to this Court a second time, and we received the record about 7:00 p.m. on March 8, 2000. Now, less than forty-eight hours later, without a request by Doe for expedited consideration, and without benefit of the court of appeals’ opinion, this Court adjudicates the merits of the case and holds, with no word of explanation, that the lower courts are both wrong as a matter of law, and that Doe is entitled to an abortion without telling her parents. From this hasty and ill-considered action I dissent.